Citation Nr: 0914019	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-37 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.  

2.  Entitlement to service connection for a left shoulder 
disorder, including as secondary to multiple myeloma.  

3.  Entitlement to service connection for a pelvis/groin 
disorder, including as secondary to multiple myeloma.  

4.  Entitlement to service connection for a back disorder, 
including as secondary to multiple myeloma.  

5.  Entitlement to service connection for a right shoulder 
disorder, including as secondary to multiple myeloma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 
1987, April 1990 to June 1990, and from February 1991 to 
August 1991.  She also served in the United States Army 
Reserves on periods of active duty for training (ACDUTRA) 
from February 1989 to February 1990 and from August 1990 to 
January 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2007, the Veteran testified at a video conference 
hearing before the undersigned.  A copy of the transcript is 
of record.  At the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304 (c) (2008).  

In October 2008, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  A VHA 
opinion was received in December 2008 and incorporated into 
the record.  The Veteran and her representative were provided 
a copy of the VHA opinion and given sixty days to respond.  
As of this date, the Veteran has submitted no additional 
evidence; therefore, the Board will consider the current 
evidence of record in deciding the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent evidence of record is in relative equipoise 
regarding the question of whether the Veteran's multiple 
myeloma is causally related to active service.  

3.  The competent evidence does not demonstrate a current 
left shoulder disorder.  

4.  The competent evidence does not demonstrate a current 
pelvis/groin disorder.  

5.  The competent evidence does not demonstrate a current 
back disorder.  

6.  The competent evidence does not demonstrate a current 
right shoulder disorder.  


CONCLUSIONS OF LAW

1.  Multiple myeloma was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor is it secondary to the 
service-connected multiple myeloma.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).

3.  A pelvis/groin disorder was not incurred in or aggravated 
by active service, nor is it secondary to the service-
connected multiple myeloma.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).  

4.  A back disorder was not incurred in or aggravated by 
active service, nor is it secondary to the service-connected 
multiple myeloma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).  

5.  A right shoulder disorder was not incurred in or 
aggravated by active service, nor is it secondary to the 
service-connected multiple myeloma.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Given the fully favorable decision discussed below regarding 
the Veteran's claim of service connection for multiple 
myeloma, the Board finds that any deficiency with regard to 
the timing or content of the VCAA notice provided to the 
Veteran is moot or represents harmless error.  As to 
additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In regards to the Veteran's remaining service connection 
claims on appeal, the Board finds that the VCAA notice 
requirements have been satisfied by a January 2006 notice 
letter.  That communication informed the Veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show she had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that she could 
obtain private records herself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, an October 2006 letter to the Veteran included the 
type of evidence necessary to establish disability ratings 
and effective dates for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  A statement of the case (SOC) was 
also issued to her in November 2006, curing any timing 
deficiency as to such notice.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from June 
2006 to August 2006, and private medical records dated June 
2004 to October 2007.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's remaining claims, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
claimed conditions may be associated with her active service 
or service-connected disability.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between the disability and 
service).  In this case, the RO informed the Veteran that she 
would need competent medical evidence of current disabilities 
for the claimed conditions and of a relationship between her 
disabilities and service.  The Veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the Veteran did not submit 
evidence of current disabilities for the claimed conditions, 
although she was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the Veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

II.  Service Connection
 
Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).  

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.6 (2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Multiple Myeloma  

The Veteran contends that service connection is warranted for 
her multiple myeloma.  

In the present case, a review of the Veteran's service 
treatment records reveals that she was admitted to the Walter 
Reed Army Medical Center in June 1991 for complaints of left 
finger pain and swelling.  It was noted that she was 
previously seen at an Army community hospital for similar 
complaints and had been given medicine.  Following a physical 
examination in June 1991, the Veteran was diagnosed with 
tenosynovitis.  Otherwise, the remainder of the Veteran's 
service treatment records are absent of any complaints, 
findings, treatment, or diagnosis of multiple myeloma or 
complaints or symptoms consistent therewith.  

Following separation from service, the Veteran was diagnosed 
with multiple myeloma in June 2005.  Treatment records 
indicate that she underwent chemotherapy with a regimen 
called DTPACE (dexamethasone, thalidomide, cisplatin, 
doxorubicin, cyclophosphamide, and etoposide).  

In support of her claim, the Veteran submitted an October 
2007 private medical statement from the Director of the 
Myeloma Institute for Research and Therapy.  B.B., M.D. 
explained that in certain cases, myeloma progresses slowly 
from a monoclonal gammopathy of unknown significant or a 
smoldering state, to full blown myeloma, with no signs or 
symptoms for some patients in the early stages of myeloma.  
Dr. B.B. indicated that a test called protein electro-
phoresis is an efficient way to detect and quantify serum 
proteins and is the principal screening method for monoclonal 
gammopathies as well as extensive imaging studies.  He noted 
however, that during the Veteran's in-service treatment in 
June 1991, the test would not have been conducted because it 
is not routinely performed without cause.  He further added 
that skeletal films would not find the subtle changes noted 
in early detection of the disease.  Dr. B.B. explained that 
when smoldering myeloma (SMM) or MGUS progresses to overt 
myeloma, the disease course may change rapidly with sudden 
pathologic fractures, increased pain in bones, and renal 
failure.  He opined that the Veteran's myeloma is aggressive, 
debilitating, and has been smoldering for many years, 
"probably dating back to the time of active service."  

The Board finds that the evidence detailed above supports a 
grant of service connection for multiple myeloma.  In 
reaching this conclusion, the Board acknowledges a December 
2008 VHA opinion from a VA staff physician with experience in 
hematology and oncology, which found against such causal 
relationship.  Based upon his own medial expertise, the VA 
physician stated that tenosynovitis was not a condition 
associated with MGUS or multiple myeloma, but according to 
PubMed, there is an infectious etiology of the tenosynovitis 
or an association with amyloidosis, a condition that can 
result from protein deposition in myeloma patients.  Although 
the VA physician reported that he was unable to find the 
service treatment record within the claims file documenting 
the in-service treatment for tenosynovitis, he relied upon 
the November 2007 hearing transcript, which did not allude to 
the presence of an amyloid or infection when the Veteran was 
treated for tenosynovitis in June 1991.  Upon a review of the 
available medical record, medical literature, and his own 
personal experience, the VA physician opined that the in-
service tenosynovitis in June 1991 was not related to or a 
symptom of the subsequent development of multiple myeloma.  
It is "highly unlikely that the symptoms reported in 1991 
are related to [m]ultiple [m]yeloma."  

Again, the VA Staff Physician rendered his opinion without 
having access to the 
Veteran's complete medical records.  Specifically, he noted 
that he was unable to find the records pertaining to in-
service treatment for tenosynovitis.  The Board observes that 
the claims file does indeed document treatment for 
tenosynovitis during the Veteran's military service in June 
1991.  However, this documentation is listed on a DA Form 
2173, Statement of Medical Examination and Duty Status, and 
not a sick call treatment report.  The report of record does 
not discuss whether any testing was conducted during physical 
examination of the Veteran.  In addition, it is noted that 
the Veteran had a four day history of right dominant, left 
finger pain and swelling prior to the date of treatment on 
the DA Form 2173 and that she had been treated for this same 
condition a few days earlier.  However, there are no 
treatment records or sick call reports reflecting such 
treatment.  It appears then, that the VA examiner was 
expecting to gain information from such treatment reports, 
which are not of record.  As the opinion was reached without 
such information, the VA examiner's conclusion is found to 
have lessened probative value.  

In sum, the record contains a private opinion tending to 
support the Veteran's claim, and a negative VA opinion in 
which the examiner expressly stated that he could not find 
the documents of most significant value to the question at 
hand.  Under such circumstances, the Board finds that with 
resolution of reasonable doubt in the Veteran's favor the 
evidence is at least in equipoise as to the etiology of the 
multiple myeloma.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).Accordingly, a grant 
of service connection is warranted.

						(CONTINUED ON NEXT PAGE)




B.  Left Shoulder Condition, Back Condition, Right Shoulder 
Condition, and Pelvis/Groin Condition  

The Veteran contends that her left shoulder, right shoulder, 
back, and pelvis/groin disorders are caused by her multiple 
myeloma.  During the November 2007 hearing, the Veteran 
explained that her multiple myeloma is a "smoldering" 
multiple myeloma, which means that the disease itself causes 
a rapid change with sudden pathological fractures and 
increased pain in the bones.  She asserts that her current 
conditions involving both shoulders, back, and pelvis/groin 
were incurred on a secondary basis as a result of her 
multiple myeloma.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) 
(2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, competent evidence of current disabilities for 
the claimed disorders is not present.  The Veteran has not 
alleged a specific disability associated with her shoulders, 
back, and pelvis/groin conditions, but has, instead, stated 
that she has experienced pain in her shoulders, back, and 
pelvis/groin due to her multiple myeloma.  A symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of a right 
shoulder, left shoulder, back, pelvis/groin conditions can be 
attributed, there is no basis to grant service connection for 
the claimed conditions.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001). 

The Board  finds the Veteran credible in her reports of 
ongoing pain associated with her shoulders, back, and 
pelvis/groin; however, the competent evidence of record does 
not show that such pain represents manifestations of a 
chronic disability separate and apart from the multiple 
myeloma.  Moreover, although the Veteran has claimed that she 
has disabilities that are manifested by pain, she is without 
the appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Indeed, the question 
of causation in this case involves complex medical questions 
which she is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, without competent evidence of a current disability 
related to, or underlying, the Veteran's subjective 
complaints of pain involving the right shoulder, left 
shoulder, back, and pelvis/groin, service connection for the 
claimed conditions cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims of 
service connection for left shoulder, back, right shoulder 
and pelvis/groin conditions, to include as secondary to the 
service-connected multiple myeloma, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for multiple myeloma is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to service connection for a pelvis/groin disorder 
is denied.  

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a right shoulder 
disorder is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


